Buchanan, J.,
dissenting:
I am -.unable to concur in tiie opinion of the court. It seems to me that this case can be distinguished from Finney v. Bennett. In that case the defendant corporation was not only insolvent, but its assets were in such condition that a receiver was necessary to take charge of them to protect the creditors from loss. In this case no such necessity is shown, and no receiver is asked for. In that case the creditors were very numerous, and a multiplicity of suits was avoided. In this case, while the bill is filed on behalf of the plaintiffs and all other creditors who will contribute to the costs of the suit, there is no allegation that there are any other creditors, or that the defendant company owes any other debt than the one sued for.
The grounds stated in the bill for equitable relief are not sufficient, in my judgment, to bring this case within any of the exceptions to the general rule, that a creditor cannot file a bill in equity to subject the assets of an insolvent corporation to the payment of his debt until he has obtained a lien, or exhausted his remedy at law.
Keith, P., concurs with Buchanan, J.

Reversed.